           Case 1:21-cv-01135-RA Document 9 Filed 04/16/21 Page 1 of 1

                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 04/16/2021


 JENISA ANGELES, on behalf of herself and
 all others similarly situated,

                             Plaintiff,                          No. 21-CV-1135 (RA)

                        v.                                              ORDER

 NEW PIG CORPORATION,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       The Court has been advised that the parties have settled this action contingent upon the

execution of a written settlement agreement. Accordingly, it is hereby:

       ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s docket if the application to restore

the action is made within sixty (60) days. Any application to reopen this action must be filed

within sixty (60) days of this order, and any application filed thereafter may be denied solely on

that basis. If the parties seek to have the Court retain jurisdiction to enforce a settlement

agreement, the terms of the agreement must be placed on the public record and “so ordered” by

the Court within the same sixty-day period. See Hendrickson v. United States, 791 F.3d 354, 358

(2d Cir. 2015).

SO ORDERED.

 Dated:           April 16, 2021
                  New York, New York
                                                      ________________________________
                                                      Ronnie Abrams
                                                      United States District Judge
